Case: 21-10828     Document: 00516223463         Page: 1     Date Filed: 03/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 3, 2022
                                  No. 21-10828                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Earl Kates,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:97-CR-42-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          David Earl Kates, federal prisoner # 30428-077, was convicted by a
   jury of possessing with the intent to distribute cocaine base and his sentence
   included a term of supervised release. Now that his supervised release has




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10828      Document: 00516223463           Page: 2    Date Filed: 03/03/2022




                                     No. 21-10828


   been revoked, he contends that the within-guidelines 11-month revocation
   sentence is substantively unreasonable.
          Kates specifically concedes that the revocation sentence was not
   illegal and was not the result of an error in the guidelines calculations.
   Instead, he argues that the current sentence is substantively unreasonable
   because the district court did not consider that the total sentence imposed for
   the 1997 offense was much greater than if the offense were committed today
   because he would no longer be considered a career offender.
          We review Kates’s revocation sentence to determine whether it is
   “plainly unreasonable.” United States v. Miller, 634 F.3d 841, 843 (5th
   Cir. 2011). We review the substantive reasonableness of the sentence for an
   abuse of discretion, examining the totality of the circumstances. United
   States v. Fuentes, 906 F.3d 322, 325 (5th Cir. 2018). “A revocation sentence
   is substantively unreasonable if it (1) does not account for a factor that should
   have received significant weight, (2) gives significant weight to an irrelevant
   or improper factor, or (3) represents a clear error of judgment in balancing
   the sentencing factors.” United States v. Badgett, 957 F.3d 536, 541 (5th Cir.)
   (internal quotation marks and citation omitted), cert. denied, 141 S. Ct. 827
   (2020). “If a sentence is unreasonable, then we consider whether the error
   was obvious under existing law.” Miller, 634 F.3d at 843.
          Kates fails to make such a showing and fails to show that his revocation
   sentence is plainly unreasonable.
          AFFIRMED.




                                          2